                UNITED STATES DISTRICT COURT
             WESTERN DISTRICT OF NORTH CAROLINA
                     CHARLOTTE DIVISION
                       3:17-cv-00526-MR

JAMES E. CRAWFORD,          )
                            )
         Plaintiff,         )
                            )
     vs.                    )
                            )                ORDER
                            )
JOHN DOE #1,                )
                            )
         Defendant.         )
___________________________ )

     THIS MATTER is before the Court on its own motion on Plaintiff’s

failure to respond to the Court’s Order to Show Cause why Defendant John

Doe #1 should not be dismissed as a Defendant in this matter [Doc. 47].

     Pro se Plaintiff James E. Crawford (“Plaintiff”) is a North Carolina

prisoner currently incarcerated at Neuse Correctional Institution in

Goldsboro, North Carolina.    Plaintiff filed this action in this Court on

September 1, 2017, pursuant to 42 U.S.C. § 1983. Plaintiff named the

following Defendants: (1) Charlotte-Mecklenburg County Jail; (2) Kenneth

Lassiter, identified as the Director of Prisons; (3) John Doe #1,

Assistant/Deputy Jailor, 3rd Shift, Charlotte-Mecklenburg County Jail; (4)

John Doe #2, Chief Jailor, Charlotte-Mecklenburg County Jail; (5) Letitia

Owens, RN, Nursing/Medical Supervisor, Lumberton Correctional Institution;


       Case 3:17-cv-00526-MR Document 49 Filed 05/27/20 Page 1 of 6
(6) Samir Jawad Ridha, Dr., Dentist (D.D.S.), Lumberton Correctional

Institution; and (7) FNU Waack, Dr., Dentist (D.D.S. Orthodontist), Central

Prison Hospital. [Doc. 1].

      Plaintiff alleged that, while a pre-trial detainee at the Mecklenburg

County Jail, he was diagnosed with unstable blood pressure and was given

a “no-standing” order by doctors. Plaintiff further alleged that, despite the

no-standing order, Defendant John Doe #1 ordered Plaintiff, on November

16, 2015, to walk out of his cell and to stand for roll call. Plaintiff alleged that

he fell, hitting the concrete face-first, was seriously injured as a result, and

had to undergo extensive surgery to his face. Plaintiff further alleged that

when he was subsequently transferred to Lumberton Correctional Institution

and then to Central Prison (both of which are located in the Eastern District

of North Carolina), Defendants Owens, Ridha, and Waack were deliberately

indifferent to his serious medical needs by refusing to provide him with the

medical treatment he needed for his injuries to his face and, specifically, to

his mouth. Plaintiff purported to bring an Eighth Amendment claim against

Defendants for deliberate indifference to serious medical needs. In short,

the Plaintiff alleges actions giving rise to injuries, some of which are alleged

to have occurred in the Western District of North Carolina and some of which

are alleged to have occurred in the Eastern District of North Carolina, with


                                         2

        Case 3:17-cv-00526-MR Document 49 Filed 05/27/20 Page 2 of 6
the majority of the Defendants alleged to be present in the Eastern District.

This Court transferred the action to the Eastern District pursuant to 28 U.S.C.

§ 1391(b) and 28 U.S.C. § 1406(a). [Doc. 9].

      On April 15, 2019, the Eastern District conducted an initial review of

the Complaint, allowing Plaintiff’s claims to proceed but dismissing

Defendants Mecklenburg County Jail and John Doe #2 for the reasons stated

in that Court’s Order. [Civil Case No. 5:18-ct-03229-BO, Doc. 15]. This left

John Doe #1 as the only remaining Western District Defendant.

      Recently, on motions to dismiss by Defendants Lassiter, Owens,

Ridha, and Waack, the Eastern District dismissed Plaintiff’s Complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), but transferred the remainder of

the action back to the Western District where venue is proper against the

remaining Defendant, John Doe #1. [Id., Doc. 45]. Defendant Doe #1 has

never been identified or served with summons or complaint in this matter.

Generally, a plaintiff is responsible for effectuating service on each named

Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and failure

to do so renders the action subject to dismissal. Under Rule 4(m):

            If a defendant is not served within 90 days after the
            complaint is filed, the court---on motion or on its own
            motion after notice to the plaintiff---must dismiss the
            action without prejudice against the defendant or
            order that service be made within a specified time.
            But if the plaintiff shows good cause for the failure,
                                       3

        Case 3:17-cv-00526-MR Document 49 Filed 05/27/20 Page 3 of 6
             the court must extend the time for service for an
             appropriate period.

Fed. R. Civ. P. 4(m). This Rule makes clear that the Court must extend the

service period if the plaintiff can show “good cause” for the failure to serve.

Brooks v. Johnson, 924 F.3d 104, 120 (4th Cir. 2019). “What constitutes

‘good cause’ for purposes of Rule 4(m) ‘necessarily is determined on a case-

by-case basis within the discretion of the district court.” Collins v. Thornton,

--- F. App’x ---, 2019 WL 3801449, at *1 (4th Cir. Aug. 13, 2019) (citations

omitted). The service period in Rule 4(m) is tolled while the district court

considers an in forma pauperis complaint. Robinson v. Clipse, 602 F.3d 605,

608 (4th Cir. 2010). Initial review in this case occurred, at the latest, on April

25, 2019.

      On March 21, 2020, the Court, pursuant to Rule 4(m), notified Plaintiff

that it would dismiss Defendant John Doe #1 without prejudice unless

Plaintiff showed good cause for the failure to timely serve this Defendant.

[Doc. 47].

      On March 31, 2020, Plaintiff filed with this Court a document captioned

for the Eastern District of North Carolina, Case No., 5:18-ct-03229-BO,

“Petition for Judicial Review 18 USCS § 3511 Petition for Modifying Order




                                        4

        Case 3:17-cv-00526-MR Document 49 Filed 05/27/20 Page 4 of 6
Set Aside Order Entry Per Cause Presumptive Rule 301.”1 [Doc. 48]. It

appears, despite its title, that Plaintiff intends this filing to be a motion to set

aside or to reconsider the Order of the Eastern District granting the motion

to dismiss by Defendants Lassiter, Owens, Ridha, and Waack.2 [See id.].

Plaintiff does not address his failure to timely serve Defendant John Doe #1

in this filing. [See id.]. In fact, Plaintiff’s only mention of John Doe #1 consists

of a recounting of Plaintiff’s allegations against that Defendant.

       As such, the Plaintiff has not timely shown good cause for his failure to

timely serve Defendant John Doe #1. Further, the Court declines to exercise

its discretion to extend the time for service under the circumstances of this

case. The Court will, therefore, dismiss Defendant John Doe #1 from this

action. This leaves Plaintiff’s pending motion concerning the request that the

Court reconsider an order previously entered by the Eastern District.

Therefore, the Court will transfer these proceedings back to the United

States District Court for the Eastern District of North Carolina where Plaintiff’s

pending motion [Doc. 48] can be properly considered.




1
 Title 18, United States Code § 3511 allows a recipient of a request for certain criminal
records to petition for an order modifying or setting aside the request in the United States
district court in which the recipient resides.
2
 The Court, therefore, directed that this document also be transmitted for filing in the
Eastern District.
                                             5

         Case 3:17-cv-00526-MR Document 49 Filed 05/27/20 Page 5 of 6
                                      ORDER

      IT IS, THEREFORE, ORDERED that Defendant John Doe #1 is hereby

dismissed as a Defendant in this case without prejudice.

      IT IS FURTHER ORDERED that this action shall be transferred to the

Eastern District of North Carolina and the Clerk is respectfully instructed to

terminate the action in this Court.

      IT IS SO ORDERED.
                                      Signed: May 26, 2020




                                         6

        Case 3:17-cv-00526-MR Document 49 Filed 05/27/20 Page 6 of 6
